               Case 5:19-cv-03034-EJD Document 48 Filed 02/12/21 Page 1 of 7



 1 Josh Arebalo, pro se
   2452 North Bogus Basin Rd
 2 Boise, Idaho 83702

 3 Telephone: (415) 516-2553
   joshworksit@icloud.com
 4

 5

 6                                 UNITED STATES DISTRICT COURT
 7                                NORTHERN DISTRICT OF CALIFORNIA
 8

 9 JOSH AREBALO,                                     Case No.: 5:19-cv-03034-EJD
10                   Plaintiff;                      PLAINTIFF’S REPLY TO DEFENDANT’S
            vs.                                      OPPOSITION TO PLAINTIFF’S MOTION
11
                                                     FOR LEAVE TO FILE FIRST AMENDED
12 APPLE, INC., a California Corporation;            COMPLAINT
   and DOES 1 through 10, inclusive,
13                                                       Complaint filed: May 31, 2019
                 Defendants                              Trial Date: none set
14              .

15
     I. INTRODUCTION AND SUMMARY
16
       Defendant Apple, Inc. (“Defendant”) opposes Plaintiff Josh Arebalo’s (“Plaintiff”) Motion for
17
     Leave to Amend Original Complaint to add new facts and claims to the pleading and to modify the
18
     second Cause of Action for Retaliation. Defendant’s Opposition to Plaintiff’s Motion for Leave to
19
     File First Amended Complaint (FAC) maintains that it should be denied because (1) it comes too
20
     late, (2) Plaintiff acted with undue delay and without diligence (3) Plaintiff seeks to add facts and
21
     claims to his pleading that were known to him when he filed originally, (3) Plaintiff’s claims fail
22
     as a matter of law; prejudice the Defendant; cause undue delay; and are futile.
23
       Defendant does not object to the change to the Second Cause of Action which modifies the
24
     Retaliation claim to properly assign retaliatory motive to Plaintiff’s complaint of OSHA violations.
25
     This modification expanded upon the original reason that stated Plaintiff’s complaint of denial of a
26
     reasonable accommodation was the motivating factor for retaliation.
27
                                                     1
28 PLAINTIFF’S REPLY TO DEFENANT’S OPPOSITION TO
     PLAINTIFF’S MOTION FOR LEAVE TO FILE FIRST
     AMENDED COMPLAINT
                                                                               Case No. 5:19-cv-03034-EJD
              Case 5:19-cv-03034-EJD Document 48 Filed 02/12/21 Page 2 of 7



 1          The case is now in its late stages and with Plaintiff’s counsel having recently been
 2 withdrawn from this and Defendant having filed for Summary Judgement.

 3

 4 EXPIRATION OF DEADLINE

 5          When Plaintiff became aware that the Complaint was not filed as originally agreed upon
 6 with Counsel in May 2019. Plaintiff has supplemented discovery and provided Apple with

 7 documentary evidence regarding this that show Counsel instructing Plaintiff that “I am not going

 8 to give you the full complaint. There’s a reason for this. I want you to deny having read it (the full

 9 thing) at the time your deposition is taken.” Counsel later follows up regarding the Complaint that,

10 “I know it’s not everything that happened but I want to put only those things that are necessary to

11 meet the pleading requirements…. The rest of the story will come out later, I promise.” In response

12 to Plaintiff’s protestation that OSHA was not part of a “timeline” Counsel and Plaintiff were

13 working on.

14          After Plaintiff’s deposition had taken place, and after reading the Complaint in October
15 2020, asked Counsel to meet and confer with Defendant to request Defendant Stipulate to a

16 Motion for Leave to Amend. Plaintiff also requested the timely exchange of discovery and

17 requested that Counsel complete deposition of additional witnesses prior to the close of Fact-

18 Discovery that were previously agreed to. Counsel pushed back only to tell Plaintiff that fact-

19 discovery was closed, when it was not in an email exchange in the weeks prior to the close of fact-

20 discovery.

21          Plaintiff does not speculate as to why previous Counsel attributed the breakdown to other
22 factors, but these facts are indeed what resulted in the breakdown of the relationship between

23 Counsel and Plaintiff. Plaintiff’s Counsel made the decision to alter and not inform Plaintiff of the

24 alteration of the Complaint and the merits of this case should not be decided based upon previous

25 Counsel’s actions which were clearly not on the same page as the Plaintiff. A client should not

26 suffer the ultimate sanction of losing a case without any consideration of the merits because of

27
                                                   2
28 PLAINTIFF’S REPLY TO DEFENANT’S OPPOSITION TO
     PLAINTIFF’S MOTION FOR LEAVE TO FILE FIRST
     AMENDED COMPLAINT
                                                                             Case No. 5:19-cv-03034-EJD
               Case 5:19-cv-03034-EJD Document 48 Filed 02/12/21 Page 3 of 7



 1 attorney’s neglect and inattention. L.P. Steuart, Inc. v. Matthews, 329 F.2d 234, 235 (D.C. Cir.

 2 1964) (stating that R. 60(b)(6) “is broad enough to permit relief when as in this case personal

 3 problems of counsel cause him grossly to neglect a diligent client’s case and mislead the client”);

 4 Primbs v. United States, 4 CL.Ct. 366, 370 (1984) (holding that normal attorney-client relationship

 5 does not bar Rule 60(b) relief when “the evidence is clear that the attorney and his client were not

 6 acting as one”). These courts have concluded that an unknowing client should not be held liable

 7 on the basis of a default judgment resulting from an attorney’s grossly negligent conduct, and that

 8 in such cases sanctions should be imposed on the lawyer, rather than on the faultless client.

 9

10 DEFENDANT AND PREJUDICE

11          Defendant claims that prevailing Ninth Circuit case law defines undue prejudice where an
12 amendment would raise different legal theories and require proof of different facts such that

13 additional discovery would have to be undertaken. Defendant relies on the example that “when the

14 addition of new claims at a late stage in the proceedings would alter the nature of the litigant”

15 undue prejudice to the Defendant occurs and is sufficient to defeat a Motion for Leave to Amend.

16          Defendant goes on to state the various discovery activities necessary to defend the
17 proposed new additional claims. For the Defamation claim, no new evidence is necessary as

18 Plaintiff has already replied to Defendant’s discovery requests regarding the defamation that

19 occurred and chose to not depose Plaintiff’s family members. Even if Plaintiff were to concede the

20 argument that potential employers were communicated the defamatory statements, Plaintiff’s

21 family members are most important to this claim and as such Plaintiff has complied with all

22 discovery requests regarding this.

23          In similar fashion, Defendant Apple already performed discovery activities for the OSHA
24 complaint in its Request for Production and Interrogatories to Plaintiff during fact-discovery.

25 Furthermore, Plaintiff has supplemented that discovery to include FOIA documents provided by

26 OSHA.

27
                                                    3
28 PLAINTIFF’S REPLY TO DEFENANT’S OPPOSITION TO
     PLAINTIFF’S MOTION FOR LEAVE TO FILE FIRST
     AMENDED COMPLAINT
                                                                             Case No. 5:19-cv-03034-EJD
              Case 5:19-cv-03034-EJD Document 48 Filed 02/12/21 Page 4 of 7



 1          Furthermore, Apple claims it would need to understand who the “Group of employees” was
 2 that Apple used Plaintiff’s “termination to signal to the group of employees that complained to

 3 Plaintiff and planned to complain to Tim Cook” when Apple already knows this information.

 4 Instead, Apple has obfuscated an email that Plaintiff wrote to Tim Cook that shared this very

 5 information. Defendant has chosen to withhold this email during the discovery process to protect

 6 Tim Cook.

 7          Defendant attempts to make a claim that it filed its Motion for Summary judgement prior to
 8 the filing of the Motion for Leave to Amend. The Motion for Leave to Amend was filed on

 9 January 22, 2021 and Defendant’s motion for Summary Judgement was filed on February 1, 2021.

10 Defendant argues that since the Summary Judgement was filed already, that the Defendant suffers

11 prejudice. The dates of the filing document that this is not the case.

12

13 PLAINTIFF DID NOT ACT WITH UNDUE DELAY

14          The newly discovered facts that gave rise in part to this Proposed FAC include
15 documentary evidence that David Pratt fraudulently submitted a Request for Termination for

16 Plaintiff. David Pratt’s deposition also contained statements known to be fraudulent such as the

17 reason for Plaintiff reporting to David Pratt, Plaintiff’s prior performance which David testified

18 had a historical pattern of deficiencies when David Pratt was well aware of an even presented with

19 documentary evidence that demonstrated that Plaintiff’s performance historically “Achieved

20 Expectations” which Apple defines as “consistently performed at the highest expected of the role.”

21 None of Plaintiff’s performance has ever been characterized as “Not consistently achieving

22 expectations”, yet David Pratt testified under oath, and even declares in support of Summary

23 Judgement otherwise.

24

25 EEOC INVESTIGATION TOLLED THE STATUE OF LIMITATIONS

26          In Reginald Mitchell v. California Department of Public Health (“Mitchell”) (Superior
27
                                                   4
28 PLAINTIFF’S REPLY TO DEFENANT’S OPPOSITION TO
     PLAINTIFF’S MOTION FOR LEAVE TO FILE FIRST
     AMENDED COMPLAINT
                                                                             Case No. 5:19-cv-03034-EJD
              Case 5:19-cv-03034-EJD Document 48 Filed 02/12/21 Page 5 of 7



 1 Court Case No. BC550911), the Court of Appeal for the Second Appellate District held that the

 2 one year statute of limitations for filing a California Fair Employment and Housing Action

 3 (“FEHA”) civil action was equitably tolled while the employee’s complaints were investigated.

 4 Under the Court’s ruling, an employee may have substantially longer than one year to file a

 5 civil discrimination case against his or her employer. In Mitchell, the Court held that Plaintiff’s

 6 Complaint was timely even though it was filed nearly three years after the DFEH issued its

 7 “right to sue” letter”. Since Plaintiff’s claims against Defendant arise out of the same “transaction

 8 or occurrence” within the meaning of Fed. R. Civ. P. 20. And since courts reasoned that filing a

 9 charge with the EEOC qualifies as “‘commencement of an action’”, and as a result the statue of

10 limitations “would have been equitably tolled while the EEOC maintained exclusive jurisdiction.”

11 Logan v. MGM Grand Detroit Casino, 299 F. Supp. 3d 874, 884, 885 (E.D. Mich. 2018)). [2] at 5,

12 PageID#727; therefore Plaintiff timely filed with the EEOC and the third cause of action in the

13 Proposed FAC for defamation is not futile, it is not time-barred because the EEOC action

14 commenced on April 13, 2018 which is the date tolling began. Plaintiff was required to wait until

15 June 11, 2018 for a phone interview and the Right to Sue letter later issued almost a year later after

16 which the Plaintiff timely filed this case within the 90 days requirement.

17          For these reasons the defamation cause of action should survive and time-barred arguments
18 fail.

19 //

20 //

21 //

22 //

23 //

24 //

25 //

26 //

27
                                                   5
28 PLAINTIFF’S REPLY TO DEFENANT’S OPPOSITION TO
     PLAINTIFF’S MOTION FOR LEAVE TO FILE FIRST
     AMENDED COMPLAINT
                                                                             Case No. 5:19-cv-03034-EJD
              Case 5:19-cv-03034-EJD Document 48 Filed 02/12/21 Page 6 of 7



 1 CONCLUSION

 2          Plaintiff’s Proposed FAC would not prejudice Defendant and survives arguments it is futile
 3 and unjustifiably delayed. Plaintiff admits that the circumstances of this case are extremely unique

 4 and requests this Court truly appreciate this uniqueness and further respectfully request the Court

 5 approve Plaintiff’s Motion for Leave to File a First amended Complaint.

 6
     Dated: February 12, 2021
 7
                                                 PLAINTIFF
 8

 9

10                                                     /s/
                                                        JOSH AREBALO
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                   6
28 PLAINTIFF’S REPLY TO DEFENANT’S OPPOSITION TO
     PLAINTIFF’S MOTION FOR LEAVE TO FILE FIRST
     AMENDED COMPLAINT
                                                                            Case No. 5:19-cv-03034-EJD
              Case 5:19-cv-03034-EJD Document 48 Filed 02/12/21 Page 7 of 7



 1                                    CERTIFICATE OF SERVICE
 2 CASE: Josh Arebalo v. Apple Inc.
   CASE NO.: USDC-NDCA 5:19-cv-03034-EJD
 3
            I, Josh Arebalo, Plaintiff and party to this matter on February 12, 2021, served the attached
 4
   document(s):
 5          PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION TO PLAINTIFF’S
            MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT
 6
   in this action by sending via electronic mail a true and correct copies thereof, addressed as follows:
 7

 8
     Mitchell F. Boomer, Esq.
 9   Scott P. Jang, Esq.
     Atticus Lee, Esq.
10   JACKSON LEWIS P.C.
     50 California Street, 9th Floor
11   San Francisco, CA 94111
     E-mail: scott.jang@jacksonlewis.com
12   E-mail: yuki.cruse@jacksonlewis.com
     E-mail: lauretta.adams@jacksonlewis.com
13          [ X ] BY ELECTRONIC TRANSMISSION: I caused such document(s) to be electronically
14 transmitted to the above email address (by written agreement, confirming letter dated and signed

15 02/12/2021).

16          Executed on February 12, 2021 at San Francisco, California.
17

18

19                                                                        _________________________
20                                                                         Josh Arebalo
21

22

23

24

25

26

27
                                                   7
28 PLAINTIFF’S REPLY TO DEFENANT’S OPPOSITION TO
     PLAINTIFF’S MOTION FOR LEAVE TO FILE FIRST
     AMENDED COMPLAINT
                                                                             Case No. 5:19-cv-03034-EJD
